            Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.1 Page 1 of 11

AO 106A (Ll8/18) Applicalion for a Warrant bv Telephone or Other Reliable Electronic Means


                                            UNITED STATES DISTRICT COURT
                                                                                for the
                                                                    Southern District of California

                In the Matter of the Search of

                                                                                                          21-MJ-1197
           I Rri<-'.fl y describe the propa/_1· to he scarc/11.:d
            or idl.'nti(l· lh<' person by name ancl aclclress)                                 Case No.
               Grey Apple iPhone Cellular Phone
                Case Number: SYS-21-03-0049
                Seizure No. 2021250400161901

     APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        L a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to be] ieve that on the following person or property (ide111if5· the person or describe th<'
propaly lo be St'archcd and gii'l' its localion).
  See Attachment A, incorporated herein by reference.

located in the                 Southern                 District of                 _a_
                                                                                    C li_fo_r_n_____
                                                                                               _ia   , there is now concealed 1identil5· the
{'l'rson or d,:scrihe the property to he sci::ec/J:


  See Attachment B, incorporated herein by reference.

           The basis for the search under Fed. R. Crim. P. 41 (c) is (check 011<' or more):
                   ti evidence of a crime;
                   D contraband, fruits of crime. or other items illegally possessed;
                   D property designed for use. intended for use, or used in committing a crime;
                   D a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
               Cude Section                                                                   C?ffense Description
        8, USC sec. 1324                                 Alien Smuggling



           The aoolication is baspn on these facts:
        :::iee Attat:ried AtTldavrt ot cBP t:ntorcement umcer Gabriela Acevedo, u_:::;_ customs and tsorder 1-'rotectron, incorporated nerern
        by reference.

            i9f' Continued on the attached sheet.
            D Delayed notice of           days /gire exact ending date i/more I un 30
              18 U .S.C. § 3 I 03a. the basis of which is set forth on the




                                                                                      Gabriela Acevedo, U.S. Customs and Border Protection
                                                                                                          Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4. 1 by
                      telephone         ____ /.specify re/iah/e e/eclronic means).


Date:              03/31/2021
                                                                                                            Judge's signature

City and state: San Diego, California                                                     HON. BERNARD G. SKOMAL, U.S. Magistrate Judge
                                                                                                          Primed name and lit/e
       Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.2 Page 2 of 11




 1                                   ATTACHMENT A

 2
                               PROPERTY TO BE SEARCHED
 3

 4 The following property is to be searched:

 5 Grey Apple iPhone Cellular Phone
   Case Number: SYS-21-03-0049
 6 Seizure No. 2021250400161901

 7 Target Device is currently in the custody of the Department of Homeland Security,
   Customs and Border Protection, 720 E. San Ysidro Blvd., San Ysidro, CA.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
        Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.3 Page 3 of 11




 1
                                      ATTACHMENT B
 2
                                    ITEMS TO BE SEIZED
 3

 4       Authorization to search the cellular telephone described in Attachment A
   includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 5 temporary or permanent files contained on or in the cellular telephone for evidence
   described below. The seizure and search of the cellular telephone shall follow the search
 6 methodology described in the affidavit submitted in support of the warrant.

 7
         The evidence to be seized from the cellular telephone will be electronic records,
 8
   communications, and data such as emails, text messages, chats and chat logs from
   various third-party applications, photographs, audio files, videos, and location data, for
 9
   the period of March 1, 2021 to March 30, 2021:
10          a.   tending to indicate efforts to smuggle aliens from Mexico into the United
     States;
11
            b.   tending to identify accounts, facilities, storage devices, and/or services­
12               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate alien smuggling and transportation of smuggled aliens;
13
            C.   tending to identify co-conspirators, criminal associates, or others involved
14               in alien smuggling, or transportation of smuggled aliens;
            d.   tending to identify travel to or presence at locations involved in the
15               smuggling, transportation, or harboring of illegal aliens, such as stash
                 houses, load houses, or delivery points;
16
            e.   tending to identify the user of, or persons with control over or access to,
17               the Target Device; and/or

18          f.   tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
19               in the activities described above,

20
     which are evidence of violations of Title 8, United States Code, Section 1324.
21
        Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.4 Page 4 of 11




                                           AFFIDAVIT
 1

 2              I, Gabriela Acevedo, being duly sworn, hereby state as follows:

 3                                      INTRODUCTION
             1.   I submit this affidavit in supp01i of an application for warrant(s) to search
 4
     the following electronic device:
 5
                          Grey Apple iPhone Cellular Phone
 6
                          Case Number: SYS-21-03-0049
 7                        Seizure No. 2021250400161901

 8
     the ("Target Device"), as further described in Attachment A and to seize evidence of crime,
 9 specifically, violations of Title 8, United States Code, Section 1324 (Alien Smuggling), as
     further described in Attachment B.
10
           2.       The requested warrant relates to the investigation and prosecution of
11
     Qingpeng Lyu for Bringing in Unlawful Alien(s) into the United States without
12 presentation. The Target Device is currently in the custody of Department of Homeland
     Security, Customs and Border Protection, 720 E. San Ysidro Blvd. San Ysidro, CA.
13
           3.       The facts set forth in this affidavit are based upon my personal observations,
14
     my training and experience, and infonnation obtained from various law enforcement
15 personnel and witnesses, including my review of reports prepared by other law
     enforcement officers and agents. This affidavit is intended to show that there is sufficient
16
     probable cause for the requested warrant and does not purport to set forth all of my
17
     knowledge of the investigation into this matter. Dates and times are approximate.
18                                TRAINING AND EXPERIENCE

19         4.       I have been employed by U.S. Customs and Border Protection since 2007, and
     I am currently assigned to the San Ysidro Criminal Enforcement Unit. I graduated from
20
                                                  1
21
        Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.5 Page 5 of 11




 1 the CBP Basic Academy at the Federal Law Enforcement Training Center in Glynco,
     Georgia. I am a Federal Law Enforcement Officer within the meaning of Rule 41 (a)(2)(C),
 2
     Federal Rules of Criminal Procedure and have been a Federal Law Enforcement Officer
 3 for thi11een years. I am authorized by Rule 41 (a) Federal Rules of Criminal Procedure to

 4 make applications for search and seizure warrants and serve arrest warrants. I have
     experience and have received training with respect to conducting investigations of
 5
     immigration and criminal violations of Titles 8, 18, 19, and 21 of the United States Code.
           5.     My current duties involve the preparation of criminal and administrative cases
 7 for prosecution, including the use of linking related subjects and information via electronic
     equipment and telephones. In the course of my duties, I investigate and prepare for
 8
     prosecution cases against persons involved in the inducement, transportation, and
     harboring of illegal aliens into and within the United States; and the utilization of illegally
10 obtained, counterfeit, altered or genuine immigration documents by illegal aliens to
     illegally gain entry or remain in the United States.
11
           6.     During my tenure as a CBP Officer, I have participated in the investigation of
12 a number of cases involving the smuggling of aliens from Mexico into the United States

13 and transpo11ation of illegal aliens within the United States, which have resulted in the
     issuance of a1Test warrants, search warrants, seizure warrants, and the indictments of
14
     persons for alien smuggling, including drivers, passengers, and guides.
15
           7.     Through the course of my training, investigations, and conversations with
16 other law enforcement personnel, I have gained a working knowledge of the operational
     habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
17
     aliens into the United States from Mexico and transport them throughout the Southern
18
     District of California. I am aware that it is a common practice for alien smugglers to work
19 in concert with other individuals and to do so by utilizing cellular telephones to maintain
     communications with co-conspirators and/or illegal aliens in order to further their criminal
20

21
        Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.6 Page 6 of 11




 1 activities. Because they are mobile, the use of cellular telephones permits alien smugglers
     and transporters to easily carry out various tasks related to their smuggling activities,
 2
     including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
 3
     providing instructions to transporters, guiding aliens to specific pick up locations, warning
 4 accomplices about law enforcement activity in the area and the status of check-point
     operations, and communicating with co-conspirators who guide aliens, coordinate drop off
 5
     locations, and/or operate alien stash houses.
 6
           8.     The smuggling of aliens generates many types of evidence, including, but not
 7 limited to, cellular phone-related evidence such as voicemail messages referring to the
     arrangements of travel, names, photographs, text messaging (via SMS or other
 8
     applications), and phone numbers of co-conspirators and illegal aliens. For example,
     drivers and passengers responsible for transporting illegal aliens are typically in telephonic
10 contact with co-conspirators immediately prior to and/or following the crossing of the
     illegal aliens at the border, at which time they receive instructions, including where to pick-
11
     up the illegal aliens for transportation into the United States and where to take the illegal
12 aliens after crossing into the United States. These communications may also include

13 locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
     telephonic contact with co-conspirators prior to and following their crossing in order to
14
     make smuggling arrangements, receive instructions, and report their locations after
15 crossing. It is common for alien smugglers to be in contact with co-conspirators weeks to

16 months in advance of an event to recruit drivers and to coordinate the event. It is also
     common for co-conspirators to continue to contact each other by phone calls, social media,
17
     or messaging applications when contact is lost with the driver after an apprehension has
18 occurred.

19

20
                                                     3
21
        Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.7 Page 7 of 11




 1         9.     Based upon my training, experience, and consultations with law enforcement
     officers experienced in alien smuggling investigations, and all the facts and opinions set
 2
     forth in this affidavit, I know that cellular telephones (including their Subscriber Identity
 3
     Module (SIM) card(s)) can and often do contain electronic evidence, including, for
 4 example, phone logs and contacts, voice and text communications, and data, such as
     emails, text messages, chats and chat logs from various third-pmiy applications,
 5
     photographs, audio files, videos, and location data. In my experience and consultation with
     law enforcement officers experienced in alien smuggling investigations, I am aware that
 7 individuals engaged in alien smuggling may store photos and videos on their cell phones
     that reflect or show co-conspirators and associates engaged in alien smuggling, as well as
 8
     images and videos with geo-location data identifying alien smuggling transportation
     routes, and communications to and from recruiters and organizers.
10         10.    This infonnation can be stored within disks, memory cards, deleted data,
     remnant data, slack space, and temporary or permanent files contained on or in the cellular
11
     telephone. Specifically, searches of cellular telephones may yield evidence:
12
           a.     tending to indicate efforts to smuggle aliens from Mexico into the United
13                States;
           b.     tending to identify accounts, facilities, storage devices, and/or services-such
14
                  as email addresses, IP addresses, and phone numbers-used to facilitate alien
15
                  smuggling and transportation of smuggled aliens;
16         C.     tending to identify co-conspirators, criminal associates, or others involved in
                  alien smuggling, or transportation of smuggled aliens;
17
           d.     tending to identify travel to or presence at locations involved in the smuggling,
18
                  transportation, or harboring of illegal aliens, such as stash houses, load houses,
19                or delivery points;

20
                                                 4
21
        Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.8 Page 8 of 11




 1         e.     tending to identify the user of, or persons with control over or access to, the
                  Target Device; and/or
 2
           f.     tending to place in context, identify the creator or recipient of, or establish the
 3
                  time of creation or receipt of communications, records, or data involved in the
 4               activities described above.
                           FACTS SUPPORTING PROBABLE CAUSE
 5
          11.     On March 30, 2021, at approximately 1: 16 P.M., Qingpeng L YU (Defendant)
     applied for admission to enter the United States from Mexico via the San Ysidro, California
 7 Port of Entry vehicle primary lanes. Defendant was the driver and sole visible occupant of
     a 2007 Mitsubishi Eclipse bearing California plates. A United States Customs and Border
 8
     Protection (CBP) Officer was conducting pre-primary roving Anti-Contraband
 9
     Enforcement operations when he approached Defendant and the vehicle he was driving for
10 inspection. Upon inspection before the CBP Officer, Defendant presented his Lawful
     Permanent Resident Card and stated he had nothing to declare from Mexico. Defendant
11
     stated he was in Tijuana looking at an apartment and was going back to San Diego,
12
     California. The CBP Officer conducted a search of the vehicle and discovered a person
13 concealed within a modified conve1iible top compartment. The CBP Officer radioed for
     assistance and Defendant was removed from his vehicle and escorted to a secured office.
14
     The vehicle was driven to secondary for further inspection.
15
           12.    In secondary, CBP Officers assisted by using tools to remove rivets and bolts
16 to access the compartment. CBP Officers were forced to pry open an exit path for the
     person to be freed from the compartment. The individual, later identified as Eusebio
17
     CRUZ-Hernandez, was determined to be a Mexican Citizen without lawful documents to
18
     enter or reside in the United States and now is being held as a Material Witness.
19         13.   During a video recorded interview, Material Witness admitted he is a Mexican
     citizen and does not possess documents allowing him to legally enter the United States.
20
                                                  5
21
        Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.9 Page 9 of 11




 1 Material Witness stated his sister made the arrangements for him to be smuggled into the
     United States for an unknown amount of money. Material Witness stated that he was going
 2
     to Salinas, California.
 3
           14.    Grey Apple iPhone Cellular Phone Target Device was discovered m
 4 Defendant's personal belongings. The Target Device was subsequently seized.
            15.   Based upon my experience and training, consultation with other law
 5
     enforcement officers experienced in alien smuggling investigations, and all the facts and
 6
     opinions set forth in this affidavit, I believe that telephone numbers, contact names,
 7 electronic mail (email) addresses, appointment dates, messages, pictures, and other digital
     information are stored in the memory of the Target Device. Considering the above facts
 8
     and my experience and training, there is probable cause to believe that Dedendant was
     using the Target Device to communicate with others to further the smuggling of illegal
10 aliens into the United States. Further, in my training and experience, alien smugglers may
     be involved in the planning and coordination of transporting and smuggling events in the
11
     days and weeks prior to an event. Co-conspirators are also often unaware of a defendant's
12
     arrest and will continue to attempt to communicate with a defendant after their arrest to
13 determine the whereabouts of the aliens. Based on my training and experience, it is also
     not unusual for individuals, such as Defendant, to attempt to minimize the amount of time
14
     they were involved in their smuggling activities, and for the individuals to be involved for
15
     weeks and months longer than they claim. Accordingly, I request permission to search the
16 Target Device for data beginning on March 1, 2021, up to and including March 30, 2021.
                                        METHODOLOGY
17
           16.    It is not possible to determine, merely by knowing the cellular telephone's
18
     make, model and serial number, the nature and types of services to which the device is
19 subscribed, and the nature of the data stored on the device. Cellular devices today can be
     simple cellular telephones and text message devices, can include cameras, can serve as
20

21
      Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.10 Page 10 of 11




 1 personal digital assistants and have functions such as calendars and full address books and
     can be mini-computers allowing for electronic mail services, web services and rudimentary
 2
     word processing. An increasing number of cellular service providers now allow for their
     subscribers to access their device over the internet and remotely destroy all the data
 4 contained on the device. For that reason, the device may only be powered in a secure
     environment or, if possible, started in "flight mode" which disables access to the network.
 5
     Unlike typical computers, many cellular telephones do not have hard drives or hard drive
     equivalents and store information in volatile memory within the device or in memory cards
 7 inserted into the device. Cuffent technology provides some solutions for acquiring some of
     the data stored in some cellular telephone models using forensic hardware and software.
 8
     Even if some of the stored information on the device may be acquired forensically, not all
     the data subject to seizure may be so acquired. For devices that are not subject to forensic
10 data acquisition or that have potentially relevant data stored that is not subject to such
     acquisition, the examiner must inspect the device manually and record the process and the
11
     results using digital photography. This process is time and labor intensive and may take
12
     weeks or longer.
13         18.    Following the issuance of this warrant, a case agent familiar with the
     investigation will collect the subject cellular telephone and subject it to analysis. All
14
     forensic analysis of the data contained within the telephone and its memory cards will
15
     employ search protocols directed exclusively to the identification and extraction of data
16 within the scope of this warrant.
           19.    Based on the foregoing, identifying, and extracting data subject to seizure
17
     pursuant to this waffant may require a range of data analysis techniques, including manual
18
     review, and, consequently, may take weeks or months. The personnel conducting the
19 identification and extraction of data will complete the analysis within ninety (90) days of
     the date the waffant is signed, absent further application to this court.
20

21
      Case 3:21-mj-01197-BGS Document 1 Filed 03/31/21 PageID.11 Page 11 of 11




 1                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
          20.     Law enforcement has not previously attempted to obtain the evidence sought
 2
     by this warrant.
 3                                        CONCLUSION
 4         21.    Based on the facts and information set forth above, there is probable cause to
     believe that a search of the Target Device wi11 yield evidence of alien smuggling violation
 5
     of Title 8, United States Code, Sections 1324.
 6
           22.    Because the Target Device was seized at the time ofLyu's an-est and has been
 7 securely stored since that time, there is probable cause to believe that such evidence
     continues to exist on the Target Device. As stated above, I believe that the appropriate date
 8
     range for this search is from March 1, 2021, through March 30, 2021.
           23.    Accordingly, I request that the Court issue warrants authorizing law
10 enforcement to search the item described in Attachment A and seize the items listed in
     Attachment B using the above-described methodology.
11
           I swear the foregoing is true and con-ect                      owledge and belief.
12

13

14                                          Gabriela Acevedo, CBP Enforcement Officer

15   Sworn and attested to under oath by telephone, in accordance with Federal Rule of
     Criminal Procedure 4.1, this 31 st day of March, 2021.
16

17

18 HON. BERNARD G. SKOMAL
   United States Magistrate Judge
19

20
                                                 8

21
